           Case MDL No. 2942 Document 189 Filed 05/12/20 Page 1 of 20



                        BEFORE THE UNITED STATES JUDICIAL
                        PANEL ON MULTIDISTRICT LITIGATION


IN RE: COVID-19 BUSINESS                                   MDL No. 2942
INTERRUPTION PROTECTION
INSURANCE LITIGATION




            INTERESTED PARTY RESPONSE IN SUPPORT OF TRANSFER
                 OF ACTIONS PURSUANT TO 28 U.S.C. § 1407 FOR
                 COORDINATED OR CONSOLIDATED PRETRIAL
                              PROCEEDINGS

           Pursuant to 28 U.S.C. § 1407 and Rule 6.2(e) of the Rules of Procedure of the

    Judicial Panel on Multidistrict Litigation, Plaintiffs O’Brien Sales and Marketing, Inc. and

    Image Dental, LLC (collectively, “O’Brien Plaintiffs”)1 respectfully submit this interested

    party response brief in support of transfer and coordination pursuant to 28 U.S.C. § 1407.

          O’Brien Plaintiffs support centralization and transfer of actions that allege persons

    and businesses were wrongfully denied coverage under their insurance policies due to the

    COVID-19 pandemic (the “Actions”). The Actions concern many common questions of

    law and fact arising from insurance coverage of the COVID-19 pandemic.

           O’Brien Plaintiffs support centralization before the Hon. Matthew F. Kennelly of

    the United States District Court for the Northern District of Illinois.

I.        BACKGROUND

          The COVID-19 pandemic is national in scope, and the insurance coverage disputes



1
 O’Brien v. Transportation Ins. Co., Case No. 3:20-cv-02951-KAW (N.D. Cal. April 29,
2020); Image Dental, LLC v. Citizens Insurance Company of America, Case No. 1:20-cv-
02759 (N.D. Ill. May 6, 2020).
                                           1
         Case MDL No. 2942 Document 189 Filed 05/12/20 Page 2 of 20
arising from this disease touch businesses across the nation. Civil authorities throughout the

United States have issued orders suspending or limiting normal business operations that

impact tens of thousands of businesses (the “Closure Orders”). Bars and restaurants in forty-

nine states were shut down or restricted by the Closure Orders, and ever state has enacted

some emergency measure in response to SARS-CoV-2, the virus that causes COVID-19.2

Small, family-owned businesses have been devasted, as Closure Orders have required the

closure of “non-essential” businesses, many of which rely on foot traffic and physical

storefronts to generate business.3

          Most property insurance contracts provide for coverage for business interruption,

including “civil authority” coverage that is triggered by government closure orders. Insurance

companies have taken the position that, due to supposed costs, losses due to COVID-19 are

“uninsurable,” regardless of the terms of insurance contracts.4 Businesses have paid billions

of dollars in premiums for insurance coverage that, when they are needed the most, has been

denied wholesale. It is difficult to overstate the extent to which there is an overriding national

interest that compels the expeditious and efficient resolution of coverage disputes.

           There are currently several competing petitions pending before the Panel, seeking

    centralization in the United States District Court for the Norther District of Illinois; the

    Eastern District of Pennsylvania; and the Southern District of Florida.5

           Plaintiff O’Brien Sales and Marketing, Inc. filed a class action complaint in the

    United States District Court for the Northern District of California on April 29, 2020.

    O’Brien Plaintiff seeks to represent a class of Transportation Insurance Company


2
  https://www.nytimes.com/interactive/2020/us/states-reopen-map-coronavirus.html
3
  https://www.latimes.com/business/story/2020-03-20/coronavirus-nonessential-business-
closures
4
  https://www.rollcall.com/2020/04/08/in-letter-to-lawmakers-insurers-say-pandemic-cost-
is-too-great/
5
  See ECF Nos. 1 (seeking transfer to the Eastern District of Pennsylvania); 4-1 (seeking
transfer to the Northern District of Illinois); 9 (seeking transfer to the Southern District of
Florida).
                                                 2
        Case MDL No. 2942 Document 189 Filed 05/12/20 Page 3 of 20
 policyholders relating to coverage for losses related to COVID-19. Plaintiff Image Dental,

 LLC filed a class action complaint in the United States District Court for the Northern

 District of Illinois on May 6, 2020. Image Dental Plaintiff seeks to represent a class of

 Citizens Insurance Company of America policy holders.

II.    ARGUMENT

       A.      Centralization is Appropriate Due to Common Issues Relating to COVID-19.

       “When civil actions involving one or more common questions of fact are pending in

different districts, such actions may be transferred to any district for coordinated or

consolidated pretrial proceedings.” 28 U.S.C. § 1407. The Panel determines the need for

transfer and centralization when “such proceedings will be for the convenience of parties

and witnesses and will promote the just and efficient conduct of such actions.” Transfer is

appropriate when actions pending in different judicial districts involve similar questions of

fact such that coordinating or consolidating pretrial proceedings would “promote the just

and efficient conduct of such actions.” Id.

       This panel has centralized other disputes concerning insurance coverage. See In re

Peanut Crop Ins. Litig., 342 F. Supp. 2d 1353, 1354 (J.P.M.L. 2004) (“Plaintiff peanut

farmers in each action allege that common defendants on or after May 13, 2002, unlawfully

and unilaterally imposed modifications to the Multiple Peril Crop Insurance Policy for Year

2002, which changed the plaintiff farmers' insurance coverage by reducing it from $ .31 to

$ .1775 per pound of peanuts.”). Centralization of litigation concerning insurance coverage

and recovery is appropriate because of the widespread use of form contracts presents many

common legal and factual questions. See In re: Portfolio Recovery Assocs., LLC, Tel.

Consumer Prot. Act Litig., 846 F. Supp. 2d 1380, 1381 (J.P.M.L. 2011) (“[C]entralization

will promote efficient conduct of the litigation by preventing duplicative discovery into

Portfolio’s policies and practices as to its calling procedures.”).

       O’Brien Plaintiffs agree with plaintiffs who have observed that the standardized
                                            3
        Case MDL No. 2942 Document 189 Filed 05/12/20 Page 4 of 20
nature of the insurance policies in question, and the common facts relating to the COVID-

19 pandemic and issuance of the Closure Orders, meet the standards this Panel has set for

centralization.6 The scale and scope of the COVID-19 pandemic demands a coordinated

structure for litigating common questions.

       Centralization is appropriate here even if the proceedings eventually develop

evidence of Closure Orders having different impacts in certain areas. See In re Capital One

Tel. Consumer Prot. Act Litig., 908 F. Supp. 2d 1366, 1367 (J.P.M.L. 2012) (“Once

discovery and other pretrial proceedings related to those common issues have been

completed, the transferee judge may conclude that issues unique to one or more of the

centralized actions counsel in favor of returning those actions to their transferor courts.”).

       Even if some of the policies at issue in the Actions differ, or if the theories of

coverage may be distinct, “Section 1407 does not require a complete identity or even a

majority of common factual or legal issues as a prerequisite to transfer.” In re: Darvocet,

939 F. Supp. 2d 1376, 1377 (J.P.M.L. 2013). This Panel recently addressed similar

considerations in the Opioids ligation, centralized the litigation notwithstanding the large

number of defendants

       The parties opposing transfer stress the uniqueness of the claims they bring
       (or the claims that are brought against them), and they argue that that
       centralization of so many diverse claims against manufacturers and
       distributors will lead to inefficiencies that could slow the progress of all
       cases. While we appreciate these arguments, we are not persuaded by them.
       All of the actions can be expected to implicate common fact questions as to
       the allegedly improper marketing and widespread diversion of prescription
       opiates into states, counties and cities across the nation, and discovery likely
       will be voluminous. Although individualized factual issues may arise in
       each action, such issues do not — especially at this early stage of litigation
       — negate the efficiencies to be gained by centralization.


In re Nat'l Prescription Opiate Litig., 290 F. Supp. 3d 1375, 1378-1379 (J.P.M.L. 2017).



6
 See ECF No. 4-1 (Plaintiffs’ Brief In Support of Their Subsequent Motion for Transfer of
Actions Pursuant to 28 U.S.C. § 1407 for Coordinated or Consolidated Pretrial
Proceedings), at 5-9.
                                            4
       Case MDL No. 2942 Document 189 Filed 05/12/20 Page 5 of 20
The same can be said here with respect to the core issues of how the COVID-19 pandemic

developed, and the fundamental questions of how it impacts common coverage issues with

respect to business loss insurance.

       B.      Centralization in Chicago Is a Natural Geographic Fit.

       Where, as here, cases are scattered across the United States Chicago is the logical

choice for centralization. See Capital One, supra, 908 F. Supp. 2d at 1368 (“the subject

actions (both constituent and potential tag-along) are scattered throughout the country, and

the Northern District of Illinois offers a relatively central and convenient forum for the

involved parties and counsel.”).

       Centralization in Chicago is preferable to Plaintiff O’Brien Sales and Marketing, Inc.

and other west coast plaintiffs, for whom travel to the Eastern District of Pennsylvania, or

the Southern District of Florida, is more burdensome. Chicago’s O’Hara airport is the number

one airport in the United States measured by domestic connections; Philadelphia and Miami

do not rank in the top ten.7

       O’Brien Plaintiffs also agree that the cases should be assigned to the Hon. Matthew

F. Kennelly, who has guided MDL No. 2545, In re: Testosterone Replacement Therapy

Products Liability Litigation as well as MDL No. 1997, In re Text Messaging Antitrust Litig.

The Panel may consider the experience of potential jurists in making transfer orders. See

Capital One, supra, 908 F. Supp. 2d at 1368 (“Finally, the Honorable James F. Holderman,

Jr., to whom we assign this MDL, is a veteran transferee judge who has the experience to

guide this litigation on a course that is both prudent and expeditious.”).

       Respectfully Submitted,

       Dated: May 12, 2020
                                               SCHNEIDER WALLACE COTTRELL

7
  https://www.oag.com/oag-megahubs-2019. The “Megahubs” methodology considers “the
highest ratio of possible scheduled connections to the number of destinations served by that
airport.”
                                             5
Case MDL No. 2942 Document 189 Filed 05/12/20 Page 6 of 20
                           KONECKY LLP

                            /s/ Peter B. Schneider
                            Todd M. Schneider (SBN 158253)
                            Joshua G. Konecky (SBN 182897)
                            Matthew S. Weiler (SBN 236052)
                            2000 Powell Street, Suite 1400
                            Emeryville, CA 94608
                            Telephone: (415) 421-7100
                            tschneider@schneiderwallace.com
                            jkonekcy@schneiderwallace.com
                            mweiler@schneiderwallace.com

                            Peter B. Schneider
                            Edward R. Batten
                            Ryan R. Hicks
                            3700 Buffalo Speedway, Suite 960
                            Houston, Texas 77098
                            Telephone: (713) 338-2560
                            Facsimile: (415) 421-7105
                            pschneider@schneiderwallace.com
                            ebatten@schneiderwallace.com
                            rhicks@schneiderwallace.com




                            6
               Case MDL No. 2942 Document 189 Filed 05/12/20 Page 7 of 20



                                   CERTIFICATE OF SERVICE

            Undersigned counsel represents that the attached document is being served via the

 CM/ECF system and/or electronic mail (or via U.S. Mail as indicated) on the following

 parties:

Harley S. Tropin, Esq.
Kozyak Tropin & Throckmorton LLP
2525 Ponce De Leon Blvd., 9th Floor
Coral Gables, FL 33134
hstkttlaw.com
Counsel for El Novillo Restaurant d/b/a/ DJJ Restaurant Corp. and El Novillo Restaurant d/b/a
Triad Restaurant Corp.
S.D. Fla. Case No. 1:20-cv-21525


Charles A. Silverman, Esq.
8800 Bronx Avenue # 100=F
Skokie, Illinois 60077
chsilvlaw@yahoo.com
Counsel for Sandy Point Dental PC
N.D. Ill. Case No. 1:20-CV-02160


Arnold Levin, Esq.
Levin Sedran & Berman LLP
510 Walnut Street, Suite 500
Philadelphia, PA 19106-3697
alevin@lfsblaw.com
Counsel for Newchops Restaurant and LH Dining LLC
E.D. Pa. Case No. 2:20-cv-01949


Adam J. Levitt, Esq. DiCello
Levitt Gutzler LLC
10 N. Dearborn Street, 6th Floor
Chicago, IL 60602
alevitt@dicellolevitt.com
Counsel for Bridal Expressions LLC; Gio Pizzeria & Bar Hospitality LLC; Gio Pizzeria Boca
LLC; Caribe Restaurant and Nightclub, Inc.; Dakota Ventures LLC
N.D. Ohio Case No. 20-cv-00833
S.D.N.Y. Case No. 1:20-cv-03107
D. Oregon Case No. 3:20-cv-00630
C.D. California 2:20-cv-03570
            Case MDL No. 2942 Document 189 Filed 05/12/20 Page 8 of 20



Paul L. Fields, Esq.
Fields Howell, LLP
1180 W. Peachtree Street NE, Suite 1600
Atlanta, GA 30309
pfields@fieldshowell.com
Counsel for Certain Underwriters at Lloyd’s, London Known as Syndicates HIS 33, MSP 318,
HDU 382, KLN 510, AFB 623, SAM 727, TAL 1183, AMA 1200, AXS 1686, DUW
1729, ACS 1856, QBE 1886, WRB 1967, APL 1969, AML 2001, XLC 2003, NVA
2007, MMX 2010, CHN 2015, ARG 2121, NEO 2468, AFB 2623, MAP
2791, BRT 2987, BRT 2988, AGR 3268, XIS H4202, CNP 4444, TRV 5000, WBC
5886, PPP 9981, Axis Specialty Europe SE, and HDI Global Specialty SE.
S.D. Fla. Case No. 1:20- cv-21745-CMA
S.D.N.Y. Case No. 1:20-cv-03107
S.D. Fla. Case No. 20:21525-cv-UU
S.D. Fla. Case No. 9:20-cv-80677-UU
S.D. Fla. Case No. 1:20-cv-21827-DPG


David Boies, Esq.
333 Main Street
Armonk, NY 10504
dboies@bsfllp.com
Counsel for Café International Holding Company, LLC
S.D. Fla. Case No. 20-cv-21641


Michael Kozlowski, Esq.
Esbrook Law LLC
77 W. Wacker Drive, Suite 4500
Chicago, IL 60601
michael.kozlowski@esbrooklaw.com
Counsel for Billy Goat Tavern West, LLC; Billy Goat VI, Inc.; Billy Goat Tavern I, Inc.; Billy
Goat North II, Inc.; Billy Goat Midwest, LLC; Billy Goat Inn, Inc.
N.D. Ill. Case No. 1:20-cv-02068


Yvette Ostolaza, Esq.
Sidley Austin LLP
2021 McKinney Avenue, Suite 2000
Dallas, TX 75201
yvette.ostolaza@sidley.com
Counsel for Aspen American Insurance Company
N.D. Texas Case No. 3:20-cv-00948
W.D. Wash. Case No. 3:20-cv-05378
W.D. Wash. Case No. 2:20-cv-00616
           Case MDL No. 2942 Document 189 Filed 05/12/20 Page 9 of 20




P. Ted Colquett
Colquett Law LLC
PO Box 59834
Birmingham, AL 35259
ted@colquettlaw.com
Counsel for Wagner Shoes LLC
7:20-cv-00465-GMB


Rachel L. Jensen, Esq.
Robbins Geller Rudman & Dowd LLP
655 W. Broadway Street, Suite 1900
San Diego, CA 92101
rachelj@rgrdlaw.com
Counsel for Pigment, Inc.
S.D. Cal. Case No. 3:20-cv-00794


James E. Cecchi, Esq.
Carella Byrne Cecchi Olstein Brody & Agnello
5 Becker Farm Road
Roseland, NJ 07068
jcecchi@carellabyrne.com
Counsel for Truhaven Enterprises, Inc., SA Hospitality Group, LLC, 1000 Madison Avenue
LLC, Astoria Cakes LLC, Café Focaccia, Inc., Realtek LLC, SA Midtown LLC, Bailey’s
Restaurant LLC, SA Special Events, Inc., SASE LLC, Eighty Third And First LLC, 265
Lafayette Ristorante LLC, Felice Gold Street LLC, SA 61st Management LLC, SA York Ave
LLC, SA Third Ave Café LLC, SABF LLC, Felice Chambers LLC, Felice Water Street LLC,
Project Lion LLC, Project M LLC, Project W LLC, Camp 1382 LLC, and N&S Restaurant LLC
S.D.N.Y. Case No. 20-cv-3258
S.D.N.Y. Case No. 20-cv-3336
D. Nev. Case No. 20-768
D.N.J. Case No. 20-5289


Michael A. Hawash, Esq.
Hawash Cicack & Gaston LLP
3401 Allen Pkwy., #200
Houston, Tx 77019
mhawash@hcgllp.com
Counsel for SCGM, Inc. d/b/a Star Cinema Grill, Hollywood Palms Cinema, District Theater,
and Santa Fare Rest.
S.D. Texas Case No. 4:20-cv-01199
          Case MDL No. 2942 Document 189 Filed 05/12/20 Page 10 of 20



John F. O’Connor, Esq.
Antonia B. Iannello, Esq.
Steptoe & Johnson LLP
1330 Connecticut Avenue NW
Washington DC 20036
joconnor@steptoe.com
aianniello@steptoe.com
Counsel for Admiralty Indemnity Company
E.D. Pa. Case No. 2:20-cv-1869
E.D. Pa. Case No. 2:20-cv-1949


Lind Stapley, Esq.
Soha & Lang
1325 Fourth Avenue, Suite 2000
Seattle, WA 98101
stapley@sohalang.com
Counsel for Oregon Mutual Insurance Company
D. Oregon Case No. 3:20-cv-00630HZ


Robert S. Schachter, Esq.
Zwerling, Schachter & Zwerling, LLP
41 Madison Ave., 32nd Floor
New York, NY 10010
rschachter@zsz.com
Counsel for Biltrite Furniture, Inc.
E.D. Wis. Case No. 2:20-cv-00656


Livia M. Kiser, Esq.
King & Spalding LLP
353 N. Clark, 12th Floor
Chicago, IL 60654
lkiser@kslaw.com
Counsel for Big Onion Tavern Group, LLC; Headquarters Beercade LLC; Machine 1846 LLC;
The New 400 LLC; Harper Theater LLC; Welcome Back LLC; Legacy Hospitality LLC;
Mcbrides Aurora Inc.; Mcbride’s Pub Inc.; Mcbride’s On 52 Inc.; Homeslyce Is Where The Heart
Is LLC; 3458 Norclark Restaurant LLC; Happy Camper Pizzeria LLC; 1913 Northco LLC N.D.
Ill. Case No. 20-cv-2005.



Lori McAllister, Esq.
Dykema Gossett PLLC
210 Townsend St., Ste. 900
Landing, MI 48933
           Case MDL No. 2942 Document 189 Filed 05/12/20 Page 11 of 20



lmcallister@dykema.com
Counsel for Owners Insurance Company
N.D. Ohio Case No. 20-cv-00833


Stephen J. Herman, Esq.
Herman, Herman & Katz, LLC
820 O'Keefe Avenue New
Orleans, LA 70113
sherman@hhklawfirm.com
Counsel for Odyssey Imports; New Orleans Hamburger & Seafood Co.; Station 6 LLC; Scorpio
Rising Inc.; NOLA Group Hotel LLC
W.D. La. Case No. 1:20-cv-00542
E.D. La. Case No. 2:20-cv-01370
E.D. La. Case No. 2:20-cv-01371
E.D. La. Case No. 2:20-cv-01372
E.D. La. Case No. 2:20-cv-01373


Douglas A. Daniels, Esq.
Daniels & Tredennick LLP
6363 Woodway Drive, Suite 700
Houston, TX 77057
doug.daniels@dtlawyers.com
Counsel for Troy Stacy Enterprises, Inc.
S.D. Ohio 1:20-cv-00312


Mark R. Rosen, Esq
3300 Two Commerce Square
2001 Market Street
Philadelphia, PA 19103
mrosen@barrack.com
Counsel for Milkboy Center City LLC
E.D. Pa. 2:20-cv-02034
E.D. Pa. 2:20-cv-02026


Clay Miller, Esq.
Miller Wesibrod LLP
12750 Merit Drive, Building 7, Suite 110
Dallas, TX 75241
cmiller@millerweisbrod.com
Counsel for Boozer-Lindsay PA E.D.
Texas Case Number 5:20-00066
           Case MDL No. 2942 Document 189 Filed 05/12/20 Page 12 of 20




Gregory Hudson, Esq.
Cozen O'Connor
1221 McKinney St., Suite 2900
Houston, TX 77010
ghudson@cozen.com
Counsel for Certain Underwriters at Lloyds
S.D.Texas Case No. 4:20-cv-01199


R. Matt Glover, Esq.
Prince, Glover & Hayes P.C.
701 Rice Mine Road North
Tuscaloosa, AL 35406
mglover@princelaw.net
Counsel for Wagner Shoes LLC



Andrew N. Friedman, Esq.
Cohen Millstein Sellers & Toll PLLC
1100 New York Avenue
East Tower, Suite 500
Washington, DC 20005
afriedman@cohenmilstein.com
Counsel for GCDC LLC (d/b/a GCDC Grilled Cheese Bar)


Steven C. Marks, Esq.
Podhurst Orseck PA
One SE 3rd Avenue, Suite 2300
Miami, FL 33131
smarks@podhurst.com
Counsel for Atma Beauty
S.D. Fla. Case No. 1:20-cv-21745


David Boies, Esq.
333 Main Street,
Armonk, NY 10504
dboies@bsfllp.com
Counsel for Café International Holding Company LLC
S.D. Fla. Case No. 20-CV-21641


Keith M. Fleischman, Esq.
Fleischman Bonner & Rocco, LLP
           Case MDL No. 2942 Document 189 Filed 05/12/20 Page 13 of 20



81 Main Street, Suite 515
White Plains, NY 10601
kfleischman@fbrllp.com
Counsel for Border Chicken AZ LLC
D. Arizona Case No. 20-cv-00785


Stuart A. Davidson Esq.
Robbins Geller Rudman & Dowd, LLP
120 E. Palmetto Park Road, Suite 500
Boca Raton, FL 33432
sdavidson@rgrdlaw.com
Counsel for Kingray Inc.
C.D. Cal. Case No. 5:20-cv-00963


W. Mark Lanier, Esq.
The Lanier Law Firm, PC
10940 W. Sam Houston Pkwy N, Suite 100
Houston, TX 77064
wml@lanierlawfirm.com
Counsel for Christie Jo Berkseth-Rojas DDS
N.D. Texas Case No. 3:20-cv-00948


Robert Nelson, Esq.
Lieff Cabraser Heimann & Bernstein, LLP
275 Battery Street, 29th Floor
San Francisco, CA 94111
rnelson@lchb.com
Counsel for Nari Suda LLC, Pakin Corp. et al.
N.D. Cal. 3:20-cv-03057


Timothy W. Burns, Esq.
Burns Bowen Bair LLP
1 S. Pinckney Street, Suite 930
Madison, WI 53703
tburns@bbblawllp.com
Counsel for Rising Dough Inc.
E.D.Wisconsin Case No. 2:20-cv-623


Deborah Gross, Esq.
Kaufman Coren & Ress PC
2001 Market Street Suite 3900
          Case MDL No. 2942 Document 189 Filed 05/12/20 Page 14 of 20



Philadelphia, PA 19103
dgross@kcr-law.com
Counsel for Big Red Management Corp.; Border Chicken AZ LLC
E.D. Pa. 2:20-cv-02113
D. Arizona Case No. 20-cv-00785



Lynn Lincoln Sarko, Esq.
Keller Rohrback L.L.P.
1201 Third Avenue, Ste. 3200
Seattle, WA 98101
lsarko@kellerrohrback.com
Counsel for Ronald A. Mikkelson, DDS; Stan’s Bar-B-Q LLC; Ryan M. Fox, DDS; Wade K.
Marler, DDS; Kuzi Hsue, DDS, PS; Jeffrey E. Kashner, DDS, MSD; Arnell Prato, DDS, PLLC;
Lina Kim, DDS, P.S.; Mark Germack DDS
W.D. Wash. Case No. 3:20-cv-05378
W.D. Wash. Case No. 2:20-cv-00613
W.D. Wash. Case No. 2:20-cv-00598
W.D. Wash. Case No. 2:20-cv-00616
W.D. Wash. Case No. 2:20-cv-00622
W.D. Wash. Case No. 2:20-cv-00625
W.D. Wash. Case No. 3:20-cv-05402
W.D. Wash. Case No. 2:20-cv-00657
W.D. Wash. Case No. 2:20-cv-00661


Gretchen Freeman Cappio, Esq.
Keller Rohrback L.L.P.
1201 Third Avenue, Ste. 3200
Seattle, WA 98101
gcappio@kellerrohrback.com
Counsel for Jennifer Nguyen W.D.
Wash Case No. 2:20-cv-00597


Amy Williams-Derry, Esq.
Keller Rohrback L.L.P.
1201 Third Avenue, Ste. 3200
Seattle, WA 98101
awilliams-derry@kellerrohrback.com
Counsel for Mario D. Chorak
W.D. Wash. Case No. 2:20-cv-00627-JRC


Alison Chase, Esq.
          Case MDL No. 2942 Document 189 Filed 05/12/20 Page 15 of 20



Keller Rohrback L.L.P.
801 Garden Street, Suite 301
Santa Barbara, CA 93101
achase@kellerrohrback.com
Counsel for Pacific Endodontics
W.D. Wash. Case No. 2:20-cv-00620-RSM


Michael J. Boni, Esq.
Boni Zack & Snyder LLC
15 St. Asaphs Road
Bala Cynwyd, PA 19004
mboni@bonizack.com
Counsel for Food for Thought Caterers Corp.
S.D.N.Y. Case No. 1:20-cv-03418


Gordon A. Greenberg
Jason David Strabo
McDermott Will and Emery LLP
2049 Century Park East, Suite 3200
Los Angeles, CA 90067-3218
ggreenberg@mwe.com
jstrabo@mwe.com
Counsel for Topa Insurance Company


Margaret H. Warner
McDermott Will and Emery LLP
The McDermott Building
500 North Capitol Street, NW
Washington, DC 20001
mwarner@mwe.com
Counsel for Topa Insurance Company


Guri Ademi
Shpetim Ademi
John D. Blythin
Ademi & O'Reilly LLP
3620 E. Layton Ave Cudahy, WI
53110 gademi@ademilaw.com
sademi@ademilaw.com
jblythin@ademilaw.com Counsel
for Biltrite Furniture Inc.
           Case MDL No. 2942 Document 189 Filed 05/12/20 Page 16 of 20




Armando Pedro Rubio
Fields Howell
Dadeland Centre I
9155 South Dadeland Boulevard, Suite 1012
Miami, FL 33156
arubio@fieldshowell.com
Counsel for Certain Underwriters at Lloyd’s London


Ben Barnow, Esq.
Barnow and Associates, P.C.
205 West Randolph St., Ste. 1630
Chicago, IL 60606
b.barnow@barnowlaw.com
Counsel for Roscoe Same LLC, Big & Little's Lakeview LLC, Big & Little's Empire LLC
N.D. Illinois Case No. 1:20-cv-02641


Adam J. Kaiser, Esq.
Alston & Bird LLP
90 Park Avenue
New York, NY 10016
kaiser@alston.com
Counsel for Erie Insurance Exchange
E.D. Pa. 2:20-cv-01973



Jonathan L. Schwartz
Goldberg Segalla LLP
222 W. Adams St., Suite 2250
Chicago, IL 60606-5312
jschwartz@goldbergsegalla.com
Counsel for FCCI Insurance Co.
W.D. Tex. 1:20-cv-00425



April Ross, Esq. Crowell
& Moring LLP
1001 Pennsylvania Avenue NW
Washington DC 20004
aross@crowell.com
Counsel for Society Insurance Co.
N.D. Ill. 1:2-cv-02068
           Case MDL No. 2942 Document 189 Filed 05/12/20 Page 17 of 20



N.D. Ill 1:20-cv-02005
E.D. Wis. 2:20-cv-00623



Mark D. Tinker, Esq.
Cole, Scott & Kissane, P.A.
4301 W. Boy Scout Blvd., Ste. 400
Tampa, FL 33607
mark.tinker@csklegal.com
Counsel for DTW1991 Underwriting Limited


Cari K. Dawson, Esq.
Alston & Bird LLP
1201 West Peachtree St.
Atlanta, GA 30309
cari.dawson@alston.com
Counsel for Liberty Mutual Ins. Co.; Liberty Mutual Group Inc.; West American Ins. Co.; Ohio
Casualty Ins. Co.
W.D. Wash. 2:20-cv-00620
E.D. Pa. 2:20-cv-02029
E.D. Wis. 2:20-cv-00656


Sarah D. Gordon, Esq.
Steptoe & Johnson, LLP
1330 Connecticut Avenue NW
Washington, DC 20036
sgordon@steptoe.com
Counsel for Hartford Financial Services Corp.
S.D.N.Y. 1:20-cv-03258


Richard J. Doren, Esq.
Gibson Doren & Crutcher LLP
333 South Grand Avenue
Los Angeles, CA 90071-3197
rdoren@gibsondunn.com
Counsel for Travelers Casualty Insurance Company of America; Charter Oak Fire Ins. Co.;
Travelers Indemnity Co. of America; Travelers Indemnity Co.
W.D. Wash. Case No. 2:20-cv-00597
W.D. Wash. Case No. 2:20-cv-0059
W.D. Wash. Case No. 2:20-cv-00613
W.D. Wash. Case No. 2:20-cv-00622
W.D. Wash. Case No. 2:20-cv-00625
           Case MDL No. 2942 Document 189 Filed 05/12/20 Page 18 of 20



N.D. Tex. Case No. 3:20-cv-01034
S.D. Tex. Case No. 4:20-cv-01478
W.D. La. Case No. 1:20-cv-00542


Matthew R. McCarley, Esq.
Fears Nachawati, PPLC
5473 Blair Rd. Dallas, TX
75206
mccarley@fnlawfirm.com
Counsel for Salum Restaurant LTD; Frosch Holdco; Frosch International Travel LLC; FT Travel
Inc.
N.D. Tex. Case No. 3:20-cv-01034
S.D. Tex. Case No. 4:20-cv-01478


Paul G. Roche, Esq.
Litchfield Cavo LLP
82 Hopmeadow Street, Suite 210
Simsbury CT 06089
roche@litchfieldcavo.com
Counsel for Cincinnati Ins. Co.; Cincinnati Casualty Co.; Cincinnati Indemnity Co.; Cincinnati
Financial Corp.
S.D. Ohio Case No. 1:2020-cv-00312
E.D. Penn. Case No. 2:2020-cv-02036
W.D. Mo. Case No. 4:20-cv-00330
E.D. Pa Case No. 2:20-cv-02021
D. Kan. Case No. 2:20-cv-02211
W.D. Mo. Case No. 6:20-cv-03127
N.D. Ill. Case No. 1:20-cv-02160
W.D. Mich. Case No. 1:20-cv-00374


Daniel Petrocelli, Esq.
O’Melveny & Myers, LLP
1999 Avenue of the Stars, 8th Floor
Los Angeles, CA 90067
dpetrocelli@omm.com
Counsel for Westchester Surplus Lines Insurance Co.; Indemnity Insurance Co. of North
America
S.D. Fla. Case No. 1:20-cv-21641
D.N.J. Case No. 2:20-cv-04586


Yvette Ostolaza, Esq.
Sidley Austin
          Case MDL No. 2942 Document 189 Filed 05/12/20 Page 19 of 20



2021 McKinney Avenue, Suite 2000
Dallas, Texas 75201
yvette.ostolaza@sidley.com
Counsel for Aspen American Ins. Co.
N.D. Tex. Case No. 3:20-cv-00948
W.D. Wash. 3:20-cv-05278
W.D. Wash. 2:20-CV-00616


Transportation Insurance Company (VIA U.S. MAIL)
C T Corporation System
818 West Seventh Street
Suite 930
Los Angeles, California 90017
N.D. Cal. Case No. 20-cv-02951
Citizens Insurance Company of America (VIA U.S. MAIL)
808 N Highlander Way
Howell, MI, 48843-1076
N.D. Ill. Case No. 20-cv-02759




      Dated: May 12, 2020
                                        SCHNEIDER WALLACE COTTRELL
                                        KONECKY LLP

                                        /s/ Peter B. Schneider
                                        Todd M. Schneider (SBN 158253)
                                        Joshua G. Konecky (SBN 182897)
                                        Matthew S. Weiler (SBN 236052)
                                        2000 Powell Street, Suite 1400
                                        Emeryville, CA 94608
                                        Telephone: (415) 421-7100
                                        tschneider@schneiderwallace.com
                                        jkonekcy@schneiderwallace.com
                                        mweiler@schneiderwallace.com

                                        Peter B. Schneider
                                        Edward R. Batten
                                        Ryan R. Hicks
                                        3700 Buffalo Speedway, Suite 960
                                        Houston, Texas 77098
Case MDL No. 2942 Document 189 Filed 05/12/20 Page 20 of 20
                        Telephone: (713) 338-2560
                        Facsimile: (415) 421-7105
                        pschneider@schneiderwallace.com
                        ebatten@schneiderwallace.com
                        rhicks@schneiderwallace.com
